DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Inventive Goup II species ii in the reply filed on 8/27/21 is acknowledged.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22,23,27,29,30,32,34 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Asai US 2019/0249626.
	In Re 22,23,27,29,30,32,34, Asai teaches

maintaining a maintenance operating set of conditions (paras 57-130, especially 57-70 teaches maintaining operation conditions of engine) after startup (para 70 “after completion of warming up the ICE”) of the engine-4-PATENT Docket No: 121-79-UTILSerial No.: 16/652,307for an exhaust backpressure (fig 2 105 exhaust pressure sensor), an intake manifold pressure (construed as intake air flow sensor 101 which measures pressure and is equivalent for pressure as related by Bernouli’s principle, or 102 taken in gas pressure sensor in air intake passage 42), an engine speed (para 7 “speed”, ST1 fig 4), an ignition timing (paras 23,151 “ignition timing” “park ignition”), a fuel gas fuel-air equivalence ratio (para 72 “equivalence ratio”), and a fuel gas inlet temperature (taken in gas temperature sensor 105); 
increasing the fuel gas inlet temperature (paras 6-7,14,23,27 increasing heat from reformation with constant AFR) while maintaining the fuel gas fuel-air equivalence ratio, and monitoring methane and oxygen content of an engine exhaust gas (“generation of reformed fuel” para 6, fig 4, fuel reforming mode or non-execution mode); and 
adjusting ignition timing (paras 23,24,79,133,140,149) in response to the monitored methane and oxygen content (at least all figs and paras).  
23. (original) The method of claim 22, wherein the initial operating exhaust backpressure is between ambient (initial pressure of system is ambient when off) to 5 bar absolute.  
27. (original) The method of claim 22, wherein the operating fuel gas fuel-air equivalence ratio is about 1.6 to 2.4 (paras 19-21 equivalence ratio of less than 1 and para 72 equivalence ratio of greater than 4 wherein 1.6 to 2.4 is between 1-4).  
29. (original) The method of claim 22, wherein adjusting (paras 149-151 advanced ignition timing controlling fuel or spark) the ignition timing in response to the monitored methane and oxygen content comprises advancing the ignition timing if the monitored methane or oxygen content increases 
30. (original) The method of claim 22, further comprising monitoring an exhaust gas temperature from each cylinder of the engine (the monitored exhaust pressure sensor 105 includes each cylinder as para 60 states “and the like” which includes exhaust temperature).  
32. (original) The method of claim 22, wherein the exhaust gas comprises a combination of at least two of (markush limitation) hydrogen (H2)(para 3), carbon monoxide (CO)(para 3), (remaining limitations optional) nitrogen (N2), water vapor (H20), carbon dioxide (C02), and trace components.  
34. (currently amended) The method of claim 22,  wherein the internal combustion engine is configured to produce a syngas (syngas is hydrogen and carbon monoxide per instant US PGPub para 5, Asai teaches H and CO production in para 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai US 2019/0249626 in view of Roychoudhury et al US 2020/0131984.
In Re 25, Asais is silent as to however Roychoudhury teaches, wherein the initial operating engine speed is between about 1000 to 2000 rotations per minute (RPM) (table 2).  Roychoudhury further teaches engine speed and spark advance timing limits knock and improves fuel efficiency, paras 77-80.  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Roychoushurys engine speed and spark advance to limit knock and improve fuel efficiency.
In Re 26, Asais is silent as to however Roychoudhury teaches, wherein the initial operating ignition timing is between about 25 to 35 degrees before top dead center (BTDC) (figs 2-8).  Roychoudhury further teaches engine speed and spark advance timing limits knock and improves fuel efficiency, paras 77-80.  It would have been obvious to a person having ordinary skill in the art at before the effective filing date of the invention (AIA ) to add Roychoushurys engine speed and spark advance to limit knock and improve fuel efficiency.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai US 2019/0249626.
In Re 28, Asai discloses the claimed invention except for the initial operating fuel gas inlet temperature is between about 200°C and 270°C. It would have been obvious to one of ordinary skill in the art at the time the invention was made to make initial operating fuel gas inlet temperature between about 200 C to 270 C since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARL C STAUBACH/Primary Examiner, Art Unit 3747